MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                               FILED
      regarded as precedent or cited before any                      Jun 30 2020, 9:22 am
      court except for the purpose of establishing
                                                                          CLERK
      the defense of res judicata, collateral                         Indiana Supreme Court
                                                                         Court of Appeals
      estoppel, or the law of the case.                                    and Tax Court




      ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
      Robert G. Bottorff II                                    Curtis T. Hill, Jr,
      Jeffersonville, Indiana                                  Attorney General of Indiana
                                                               Steven J. Hosler
                                                               Lauren A. Jacobsen
                                                               Deputy Attorneys General
                                                               Indianapolis, Indiana



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      Grady Styles,                                            June 30, 2020
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               19A-CR-2390
              v.                                               Appeal from the Washington
                                                               Circuit Court
      State of Indiana,                                        The Honorable Larry Medlock,
      Appellee-Plaintiff.                                      Judge
                                                               Trial Court Cause No.
                                                               88C01-1612-F1-636



      Mathias, Judge.


[1]   Grady Styles (“Styles”) was convicted in Washington Circuit Court of Level 3

      felony child molesting and ordered to serve sixteen years in the Department of

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2390 | June 30, 2020           Page 1 of 12
      Correction, with twelve years executed and four years suspended to probation.

      Styles appeals his sentence and raises two issues:


        I. Whether the trial court abused its discretion by issuing an inadequate
           sentencing statement and by failing to consider certain mitigating
           circumstances; and

       II. Whether his sentence is inappropriate in light of the nature of the offense
           and the character of the offender.

[2]   We affirm.


                                 Facts and Procedural History
[3]   Fifty-eight-year-old Styles was five-year-old L.B.’s step-grandfather. Styles was

      the only father figure in L.B.’s life. In November 2016, L.B. reported that Styles

      had performed oral sex on her and had made her fondle his penis.


[4]   On December 9, 2016, the State charged Styles with Level 1 felony child

      molesting and Level 4 felony child molesting. The charges provided in relevant

      part:


                                                    Count I

              Styles . . . with a child under fourteen (14) years of age, to wit:
              L.B., age 5, knowingly or intentionally perform or submit to
              sexual intercourse or other sexual conduct[.]


                                                   Count II

              Styles . . . with a child under fourteen (14) years of age, to wit:
              L.B., age 5, knowingly or intentionally perform or submit to
              fondling or touching, of either the child or the older person, with

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2390 | June 30, 2020   Page 2 of 12
              the intent to arouse or to satisfy the sexual desires of either the
              child or the older person[.]


      Appellant’s App. pp. 12–13. On December 7, 2017, Styles pleaded guilty to

      Level 3 felony child molesting, a lesser included offense of the Level 1 felony

      offense charged in Count I. Count II was dismissed.


[5]   At the February 22, 2018 sentencing hearing, the trial court considered as

      aggravating Styles’s criminal history, that L.B. was five years old, and that

      Styles was in a position of care, custody and control over L.B. The trial court

      considered that Styles lived a law-abiding life for a substantial period of time as

      mitigating. The trial court also considered that Styles was sincerely remorseful

      and that he received a significant benefit from his plea agreement. Tr. p. 38.

      L.B.’s mother submitted a victim impact statement to the trial court and

      described the trauma L.B. continues to suffer as a result of the molestation.

      Appellant’s Conf. App. pp. 91–94. The court determined that the aggravating

      circumstances outweighed the mitigating circumstances and ordered Styles to

      serve sixteen years, with four years suspended, in the Department of

      Correction.


[6]   On August 27, 2019, Styles requested permission to file a belated appeal. The

      trial court granted his motion on September 9, 2019, and this appeal ensued.


                                     I. Abuse of Sentencing Discretion

[7]   Styles argues that the trial court abused its discretion by issuing an inadequate

      sentencing statement and failing to consider his proffered mitigating

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2390 | June 30, 2020   Page 3 of 12
      circumstances. In its sentencing order, “the trial court must enter a statement

      including reasonably detailed reasons or circumstances for imposing a

      particular sentence.” Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007),

      modified on other grounds on reh’g, 875 N.E.2d 218 (Ind. 2007). We review the

      sentence for an abuse of discretion. Id. at 490. An abuse of discretion occurs if

      “the decision is clearly against the logic and effect of the facts and

      circumstances.” Id. A trial court abuses its discretion if it (1) fails “to enter a

      sentencing statement at all[,]” (2) enters “a sentencing statement that explains

      reasons for imposing a sentence—including a finding of aggravating and

      mitigating factors if any—but the record does not support the reasons,” (3)

      enters a sentencing statement that “omits reasons that are clearly supported by

      the record and advanced for consideration,” or (4) considers reasons that “are

      improper as a matter of law.” Id. at 490–91. However, the relative weight or

      value assignable to reasons properly found, or to those which should have been

      found, is not subject to review for abuse of discretion. Id. at 491.


      A. Sentencing Statement

[8]   If the trial court finds the existence of aggravating or mitigating circumstances,

      it must give a “statement of the court’s reasons for selecting the sentence that it

      imposes.” Ind. Code § 35-38-1-3. On review, we may examine both the written

      and oral sentencing statements to discern the findings of the trial court. See

      Vaughn v. State, 13 N.E.3d 873, 890 (Ind. Ct. App. 2014), trans. denied.


[9]   Focusing on the trial court’s written sentencing statement, Styles argues that it

      is inadequate because it “provides absolutely no ‘facts peculiar to’ Styles from
      Court of Appeals of Indiana | Memorandum Decision 19A-CR-2390 | June 30, 2020   Page 4 of 12
       which any independent review of the sentencing decision can be gleaned[.]” 1

       Appellant’s Br. at 14. To the contrary, the trial court’s written sentencing

       statement lists three aggravating circumstances found by the court and one

       mitigating circumstance. Appellant’s App. p. 100. These circumstances were

       identified in the court’s written statement after a thorough consideration of

       further circumstances particular to Styles, as evidenced by the court’s oral

       sentencing statement.


[10]   At the sentencing hearing, the trial court gave a thorough explanation of why

       the aggravating and mitigating circumstances supported its decision to impose a

       sixteen-year sentence with four years suspended. Tr. pp. 37–39. The trial court

       considered Styles’s criminal history, L.B.’s young age, the impact of the

       molestation on L.B., Styles’s position of trust with L.B., Styles’s expression of

       remorse, that he lived a law-abiding life for a substantial period of time, and the

       testimony of Styles’s character witnesses at sentencing. The trial court then

       determined that the aggravating circumstances outweighed the mitigating

       circumstances. Tr. pp. 38–39. Accordingly, when the trial court’s oral

       sentencing statement is considered in conjunction with its written sentencing




       1
        We are not persuaded by Styles’s reliance on Jackson v. State, 45 N.E.3d 1249 (Ind. Ct. App. 2015). In that
       case, we held that the trial court did not issue an adequate sentencing statement because it selected a sentence
       based solely on conduct apart from the circumstances of Jackson’s crime. Id. at 1252. Jackson entered into a
       plea agreement, and sentencing was deferred pending his completion of the county Drug Court program.
       Jackson was terminated from the program after he admitted to smoking spice and driving another program
       participant to purchase spice. When the trial court sentenced Jackson, it focused on his behavior in the Drug
       Court program. Because the “trial court was charged with imposing an initial sentence [for the offense to]
       which Jackson pled guilty,” the trial court did not consider the “‘facts peculiar to the particular defendant’
       with respect to the crime for which he was being sentenced.” Id. at 1251–52.

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2390 | June 30, 2020                      Page 5 of 12
       order, we conclude that the trial court adequately explained its reasons for

       imposing the sixteen-year sentence in this case.


       B. Mitigating Circumstances

[11]   Styles also claims that the trial court abused its discretion by failing to consider

       the following mitigating circumstances: 1) his expression of remorse, 2) his

       guilty plea, 3) that the probation department determined that he is low risk to

       reoffend, and 4) that Styles’s elderly mother relies on him as her caretaker and

       his incarceration will cause her undue hardship. “An allegation that the trial

       court failed to identify or find a mitigating factor requires the defendant to

       establish that the mitigating evidence is both significant and clearly supported

       by the record.” Anglemyer, 868 N.E.2d at 493.


[12]   From the trial court’s oral statement at the sentencing hearing, it is clear that

       the trial court considered Styles’s expression of remorse as a mitigating

       circumstance. The court stated, “I believe you are remorseful. I do. And I

       believe you are remorseful for the right reasons. Most folks are remorseful

       because they got caught. But . . . I believe you’re sincerely remorseful.” Tr. pp.

       37–38.


[13]   Concerning Styles’s guilty plea and acceptance of responsibility, we observe

       that Styles received a significant benefit from his guilty plea. At sentencing, the

       trial court noted that had Styles been convicted of the Level 1 felony charged,

       the advisory sentence would have been thirty years. Tr. p. 37. For this reason,

       we conclude that the trial court did not abuse its discretion when it failed to find


       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2390 | June 30, 2020   Page 6 of 12
       Styles’s guilty plea as a mitigating circumstance. See Norris v. State, 113 N.E.3d

       1245, 1254 (Ind. Ct. App. 2018) (explaining that a guilty plea is not necessarily

       a mitigating factor where the defendant receives substantial benefit from the

       plea).


[14]   Next, Styles claims the trial court should have considered the probation

       department’s determination that Styles was a low risk to reoffend as a

       mitigating circumstance. But Styles did not ask the trial court to find this

       mitigator; therefore, the trial court did not abuse its discretion when it failed to

       consider Styles’s risk assessment score as a mitigating circumstance. See

       Anglemyer, 868 N.E.2d at 492; Koch v. State, 952 N.E.2d 359, 375 (Ind. Ct. App.

       2011), trans. denied. Moreover, “the offender risk assessment scores do not in

       themselves constitute, and cannot serve as, an aggravating or mitigating

       circumstance.” J.S. v. State, 928 N.E.2d 576, 578 (Ind. 2010). Our supreme

       court has explained that scores on a risk assessment instrument “are not

       intended to serve as aggravating or mitigating circumstances nor to determine

       the gross length of sentence[.]” Malenchik v. State, 928 N.E.2d 564, 575 (Ind.

       2010).


[15]   Finally, Styles argues that the trial court should have found as mitigating that

       his elderly mother relies on him as a caretaker and will face undue hardship if

       Styles is incarcerated. Styles presented evidence that when his mother moved to

       Indiana from Georgia, she appeared to be infirm. However, his character

       witness, Leroy Collins, testified that Styles takes good care of his mother and

       “she gets around by herself now without any problems.” Tr. p. 14. There was

       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2390 | June 30, 2020   Page 7 of 12
       no evidence that Styles’s incarceration will result in hardship for his mother

       more than would normally occur when a family member is incarcerated. For

       these reasons, we conclude that the trial court did not abuse its discretion when

       it did not find this proposed mitigating circumstance.


[16]   For all of these reasons, Styles has not convinced us that the trial court abused

       its discretion when it sentenced Styles.


                                          II. Inappropriate Sentence

[17]   Styles also claims that his sixteen-year sentence is inappropriate in light of the

       nature of the offense and the character of the offender. Pursuant to Indiana

       Appellate Rule 7(B), “[t]he Court may revise a sentence authorized by statute if,

       after due consideration of the trial court’s decision, the Court finds that the

       sentence is inappropriate in light of the nature of the offense and the character

       of the offender.” We must exercise deference to a trial court’s sentencing

       decision because Rule 7(B) requires us to give due consideration to that

       decision, and we understand and recognize the unique perspective a trial court

       brings to its sentencing decisions. Rose v. State, 36 N.E.3d 1055, 1063 (Ind. Ct.

       App. 2015). “Such deference should prevail unless overcome by compelling

       evidence portraying in a positive light the nature of the offense (such as

       accompanied by restraint, regard, and lack of brutality) and the defendant’s

       character (such as substantial virtuous traits or persistent examples of good

       character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015).




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2390 | June 30, 2020   Page 8 of 12
[18]   The determination of whether we regard a sentence as inappropriate “turns on

       our sense of the culpability of the defendant, the severity of the crime, the

       damage done to others, and myriad other factors that come to light in a given

       case.” Bethea v. State, 983 N.E.2d 1134, 1145 (Ind. 2013) (quoting Cardwell v.

       State, 895 N.E.2d 1219, 1224 (Ind. 2008)). The appropriate question is not

       whether another sentence is more appropriate, but whether the sentence

       imposed is inappropriate. Rose, 36 N.E.3d at 1063.


[19]   Although we have the power to review and revise sentences, the principal role

       of appellate review should be to attempt to “leaven the outliers, and identify

       some guiding principles for trial courts and those charged with improvement of

       the sentencing statutes, but not to achieve a perceived ‘correct’ result in each

       case.” Cardwell, 895 N.E.2d at 1225. Our review under Rule 7(B) should focus

       on “the forest—the aggregate sentence—rather than the trees—consecutive or

       concurrent, number of counts, or length of the sentence on any individual

       count.” Id. And it is the defendant’s burden on appeal to persuade us that the

       sentence imposed by the trial court is inappropriate. Childress v. State, 848

       N.E.2d 1073, 1080 (Ind. 2006).


[20]   A person convicted of a Level 3 felony “shall be imprisoned for a fixed term of

       between three (3) and sixteen (16) years, with the advisory sentence being nine

       (9) years.” Ind. Code § 35-50-2-5. Styles was ordered to serve sixteen years with

       twelve years executed and four years suspended.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2390 | June 30, 2020   Page 9 of 12
[21]   Because four years of Styles’s sixteen-year sentence were suspended, he was not

       ordered to serve the maximum sentence. “[F]or purposes of Rule 7(B) review, a

       maximum sentence is not just a sentence of maximum length, but a fully

       executed sentence of maximum length.” See Jenkins v. State, 909 N.E.2d 1080,

       1085–86 (Ind. Ct. App. 2009), trans. denied. To determine whether Styles’s

       sentence is inappropriate, we consider all aspects of the penal consequences

       imposed by the trial court in sentencing the defendant, including whether a

       portion of the sentence is ordered suspended “or otherwise crafted using any of

       the variety of sentencing tools available to the trial judge.” Davidson v. State, 926

       N.E.2d 1023, 1025 (Ind. 2010).


[22]   Styles argues that his sentence is inappropriate because he led a law-abiding life

       for over fifteen years and is therefore not one of the worst offenders. Styles also

       claims that there are no facts to “suggest” that his offense was one of the most

       egregious imaginable. See Appellant’s Br. at 21.


[23]   Concerning the character of the offender, first we consider Styles’s criminal

       history. In the 1980s, Styles was convicted of possession of marijuana, battery,

       and operating while intoxicated endangering a person. In 1999, Styles was

       convicted of operating while intoxicated and leaving the scene of an accident.

       While he was on probation for those offenses, he committed criminal

       recklessness when he fired a shotgun at his neighbor’s house. He was convicted

       of criminal recklessness in 2001. As the trial court noted, Styles lived a law-

       abiding life for over fifteen years, until he committed the instant offense.



       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2390 | June 30, 2020   Page 10 of 12
[24]   Three individuals testified on Styles’s behalf at the sentencing hearing and

       expressed their opinion that Styles is a caring, hardworking man, who was

       remorseful for his crimes. The trial court also noted that Styles’s expression of

       remorse was sincere. But these circumstances must be weighed against the fact

       that Styles was in a position of trust with his five-year-old step-granddaughter.

       Styles was the only father figure in L.B.’s life and was one of her caretakers. He

       manipulated L.B. into allowing him to perform oral sex on her. He also

       persuaded L.B. to fondle his penis. And after Styles’s offenses were discovered,

       L.B.’s mother believed he was attempting to scare and manipulate L.B. because

       he often drove by L.B.’s bus stop while L.B. was exiting the school bus.


[25]   The nature of Styles’s offense is heinous. Styles took advantage of the position

       of trust he held with his five-year-old step-granddaughter to coerce her into

       submitting to oral sex. Also, L.B. explained to her mother that she fondled

       Styles’s penis because she did not want him to be sad, further establishing that

       Styles manipulated L.B. and took advantage or her trust in him.


[26]   After considering the nature of the offense and his character, we conclude that

       Styles has not met his burden of persuading us that his sentence is an outlier

       that warrants revision. Styles’s sixteen-year sentence with four years suspended

       is not inappropriate in light of the nature of the offense and the character of the

       offender.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2390 | June 30, 2020   Page 11 of 12
                                                 Conclusion
[27]   The trial court did not abuse its discretion when it sentenced Styles. And his

       sentence is not inappropriate in light of the nature of the offense and the

       character of the offender.


[28]   Affirmed.


       Riley, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-2390 | June 30, 2020   Page 12 of 12